Citation Nr: 0831528	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  01-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1972 to November 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 decision by 
the RO which found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a psychiatric disorder.  In July 2002, a hearing was held at 
the RO before the undersigned member of the Board.  In 
January 2003, the Board reopened the claim and undertook 
additional development by returning the file to the RO for 
additional development.  The Board remanded the appeal for 
Veterans Claims Assistance Act of 2000 (VCAA) compliance in 
July 2003.  

In September 2005, the Board promulgated a decision which 
denied service connection for an acquired psychiatric 
disorder, and the veteran appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In November 2006, the Court granted the Secretary of Veterans 
Affairs Motion to vacate and remand the September 2005 Board 
decision.  The Board remanded the appeal for additional 
development in March 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A psychiatric disorder was not present in service or 
until more than one year after discharge from service, and 
there is no credible evidence that any current psychiatric 
disorder is related to service.  

CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service nor may a psychosis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claim of service 
connection for an acquired psychiatric disorder, any 
questions as to the appropriate disability rating and 
effective date to be assigned is rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

In this case, the July 2003 Remand and a letter dated in 
March 2004, were sent by VA to the veteran in accordance with 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in June 2004 and May 2008.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in or was otherwise related to service, of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of the appeal and testified at a 
hearing at the RO before the undersigned member of the Board 
in July 2002.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1131, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The veteran contends, in essence, that he did not have any 
psychiatric or physical problems when he entered service in 
December 1972, and that he was able to complete basic and 
advanced training without incident.  (T p.16).  He testified 
that he was exposed to infectious diseases while working as a 
medical assistant at a military hospital, and subsequently 
developed chronic fatigue.  He testified that he had a 
"little jerk" in his head, but rather than treating his 
fatigue, military doctors focused on his spasm and started 
him on Haldol, which worsened his fatigue and caused all 
sorts of body movements.  (T p.6).  The veteran asserts that 
his current psychiatric problems are related to his exposure 
to infectious diseases or, in the alternative, due to the 
medications prescribed for his tic.  

The veteran's testimony notwithstanding, the service medical 
records show a very different picture concerning the nature 
and date of onset of his symptoms and medical problems.  
Moreover, the service medical records do not show any 
treatment, abnormalities, or diagnosis of an acquired 
psychiatric disorder in service, nor do they reflect any 
problems associated with chronic fatigue.  On the contrary, 
the records showed that the veteran was seen for insomnia on 
at least two occasions during service, and that he was never 
seen for any specific psychiatric problems.  Before 
addressing the merits of the veteran's claim, the Board 
believes that a discussion of the service and post-service 
medical records would be beneficial to understanding the 
nature of the veteran's medical problems and the basis for 
the Board's decision concerning the current claim of service 
connection for a psychiatric disorder.  

At the time of service enlistment on December 26, 1972, the 
veteran denied any history of depression, nervous trouble, or 
injury prior to service.  On examination, the veteran's 
psychiatric status was normal and no pertinent abnormalities 
were noted.  

Contrary to the veteran's testimony that he completed basic 
and advanced training without incident and did not experience 
any medical problems until he was assigned to a military 
hospital, the service medical records showed that he was 
initially seen for a nervous tic in January 1973, less than 
one month after service enlistment.  The records showed that 
he was started on a low dose of Haldol at that time.  He was 
seen for neck pain and a nervous tic manifested by twitching 
of his head in February 1973, at which time he reported that 
he had injured his right shoulder and neck seven years 
earlier.  The impression was old cervical neck injury and 
nervous tic.  The veteran was seen for insomnia in April 
1973, and requested to be excused from duty (his request was 
denied).  On subsequent examination, the veteran reported 
that he fell off his bicycle several years earlier and was 
unable to move for a few minutes, but eventually recovered 
motor function after resting for about an hour.  

In June 1973, the veteran was referred for additional work-up 
by psychiatric and neurologic services for his nervous tic 
and neck pain.  At that time, the veteran provided a more 
detailed history of his childhood and pre-service medical 
problems, and reported that he had psychological problems 
since childhood.  He said that he was placed in a state 
institution when he was five years old after his parents 
divorced, and that he was in several homes over a ten to 
twelve year period.  He reported a jerking/shaking motion in 
his head since 1967, after he was thrown from his bicycle and 
landed on his back and neck.  He said that his symptoms had 
progressively worsened over the past six to seven years and 
that they were more acute when he was anxious or under 
stress.  He also reported an uncle with unusual jerking 
movements.  The impression on neurological evaluation was 
dyskinesia of the neck and facial muscles, possibly a 
familial disorder or a tic.  

The veteran was seen for neck pain and twitching several 
times in July 1973.  In September 1973, he reported that he 
had a "nervous breakdown" the previous weekend and noted an 
increase in his nervous tic.  The records did not reflect any 
specific abnormalities and the veteran was referred to 
psychiatric services.  

On psychiatric evaluation in September 1973, the veteran 
demonstrated a marked tic with turning and tilting of his 
head to the left, often accompanied by blinking of the eyes 
and some facial grimacing, particularly when talking about 
his family situation.  On mental status examination, there 
was no disturbance of thought processes, and his orientation 
and memory appeared intact.  The psychiatrist indicated that 
the veteran's dyskinesia symptoms were not satisfactorily 
controlled by medication and that they interfered with his 
ability to work, and recommended referral to a Medical 
Evaluation Board for possible separation from service.  The 
diagnosis was musculoskeletal disorder of presumably 
psychogenic origin (psychogenic torticollis).  

On a Report of Medical History for administrative discharge 
from service in September 1973, the veteran reported 
depression and worry since going home on leave and learning 
about a "family problem."  He also reported a history of 
nervous twitch, frequent headaches, right scapular and low 
back pain, and nervousness since a childhood bicycle 
accident.  On examination, the veteran's psychiatric status 
was normal.  The summary of defects and diagnoses included 
musculoskeletal disorder of presumably psychogenic origin 
(psychogenic torticollis).  A Medical Evaluation Board found 
that the veteran's musculoskeletal disorder of presumably 
psychogenic origin existed prior to service and was not 
permanently aggravated by service, and recommended separation 
from service.  The veteran was separated from service in 
November 1973.  

When examined by VA in November 1975, the veteran reported 
essentially the same medical history as described above and 
said that he developed a nervous condition about eight year 
earlier after he fell from his bicycle.  He reported that his 
symptoms had progressively worsened over the years and that 
he was chronically anxious and could not relax.  On 
examination, the veteran's sensorium was clear, there was no 
blocking, and his affect and mood were appropriate.  There 
was no evidence of delusions or hallucinations and his 
insight and judgment were adequate.  The diagnosis was 
conversion reaction manifested by musculoskeletal disorder 
(twitching).  

A private medical report, dated in September 1978, showed 
that the veteran was evaluated for a movement disorder.  The 
veteran reported that his tic symptoms began when he was six 
or seven years old and that they had progressively worsened 
over the years.  The diagnosis was Gilles de la Tourette 
syndrome (GTS).  

The evidentiary record includes numerous VA medical records 
from 1975 to the present, including several psychiatric 
evaluations.  The reports included various diagnoses, such 
as, depression, obsessive/compulsive disorder (OCD), 
attention deficit hyperactive disorder (ASHD), personality 
disorder, chronic fatigue syndrome, and sleep apnea.  
However, none of the reports included any discussion or 
analysis as to the basis for the diagnoses.  

On VA psychiatric examination (for pension purposes) in 
January 1979, the examiner noted that the veteran had a long 
complex history of emotional and environmental depravation 
dating back to childhood.  This coupled with the veteran's 
GTS made normal growth and development intellectually, 
behaviorally, and psychosexually, extremely problematic.  The 
examiner indicated that there was considerable evidence of 
characterological difficulties which existed prior to service 
and were made worse by his GTS.  The diagnoses included GTS 
and chronic mildly severe character disorder secondary to GTS 
with a predisposition of severe emotional environmental 
depravation.  

On a psychiatric evaluation in December 1983, the examiner 
opined that the veteran did not have a major affective 
disorder but rather a mixed personality disorder with 
histrionic features (passive dependent) and used somatization 
for some secondary gain.  

The diagnoses on a VA consultation note in May 2003, included 
possible chronic affective disorder or bipolar disorder, due 
to being trapped in a chaotic and stressful domestic 
situation.  

On VA examination in May 2003, the examiner indicated that 
the claims file was reviewed and included a description of 
the veteran's medical history.  In an addendum report, dated 
in June 2003, the examiner noted that ADHD, OCD and 
Tourette's were entities that begin in childhood.  He opined, 
in essence, that the veteran's Tourette's and ADHD existed 
prior to service, and that his history of symptoms and 
manifestations were consistent with the natural progress of 
the disease process.  

When examined by VA in April 2008, the examiner indicated 
that he reviewed the multi-volume claims file over a three 
day period.  The examiner included a detailed description of 
the veteran's mental status findings, which was essentially 
within normal limits except for a slightly anxious mood, some 
obsessive compulsive behavior, and a preoccupation with one 
or two topics focused mainly on his many complaints.  His 
judgment and insight were intact, his memory was normal, and 
there was no evidence of psychosis.  The diagnoses included 
dysthymic disorder and OCD.  

The examiner indicated that the diagnosis of OCD was based on 
the veteran's description of symptoms.  He opined that there 
was no evidence to support a diagnosis of ADHD, though he 
could not rule out that possibility given the veteran's 
chaotic childhood and history of impulsive behavior.  The 
examiner noted that there was no evidence of ADHD or OCD in 
the service medical records and that the veteran reported the 
onset of OCD symptoms subsequent service.  The examiner 
opined that the veteran did not have an acquired psychiatric 
disorder which was related to military service and that there 
was no relationship between his current dysthymic disorder 
and service.  He also opined that the medications prescribed 
for the veteran's Tourette's in service did not play any role 
in initiating or intensifying his dysthymia.  

In this case, there is no credible evidence that the veteran 
had an acquired psychiatric disorder in service or until many 
years thereafter.  While the veteran was treated for what was 
initially described as a "nervous tic" and attributed to a 
psychosomatic disorder in service, his symptoms were 
subsequently diagnosed by a reportedly world renowned expert 
in the field of movement disorders as manifestations of a 
neurophysiological disorder, diagnosed as Gilles de la 
Tourette syndrome.  (See September 1978 private report).  The 
evidence showed a family history of a movement disorder and 
the onset of the veteran's symptoms at the age of six or 
seven.  When evaluated by the specialist in 1978, the veteran 
reported that he had been hyperactive and had reading and 
other academic difficulties all of his life.  The specialist 
also indicated that the treatment of choice for Tourette's 
was Haldol.  Another private physician in November 1978, 
indicated that patients with Tourette's often received 
different diagnoses for their various behavioral and learning 
difficulties, and that such difficulties were common 
manifestations of Tourette's.  

The matter concerning the veteran's GTS is not at issue in 
this appeal and has been discussed in order to provide a 
better understanding of the nature and etiology of his 
medical problems during service.  Although the veteran 
reported some depression and worry at the time of his 
separation examination, his psychiatric status then and in 
June 1973 was normal and did not show any evidence of a 
psychiatric disorder.  

The Board remanded the appeal in March 2007 for a psychiatric 
examination to determine whether the veteran had a 
psychiatric disorder at present which was related in anyway 
to service.  The veteran was examined by VA in April 2008, 
and the examiner indicated that he reviewed the multiple 
volumes of medical records in detail.  The examiner indicated 
that he found no evidence of a psychiatric disorder in 
service and concluded that the veteran's current dysthymic 
disorder was not related to service.  He also opined that the 
veteran's treatment with Haldol for his movement disorder in 
service did not cause, or in any way aggravate his dysthymia.  

The Board finds the April 2008 VA opinion persuasive as it 
was based on a longitudinal review of all the evidence of 
record, and included a detailed discussion of all relevant 
facts.  The examiner considered other possible diagnoses, and 
offered a rational and plausible explanation for concluding 
that the veteran does not have an acquired psychiatric which 
was related to service or to medication prescribed for 
Tourette's syndrome.  

The Board has considered the January 2008 VA progress note by 
a staff physician to the effect that the veteran's 
psychiatric conditions were the result of infectious disease 
contracted while working in the infectious disease ward and 
tardive diskinesia which resulted from exposure to Haldol.  
However, the Board declines to place any significant 
evidentiary weight on that opinion.  It is evident that the 
opinion was based primarily on the veteran's self-described 
medical history which was incomplete and, in some respects, 
inaccurate.  Specifically, the veteran reported that he had 
no psychiatric problems prior to entering service and that 
his symptoms and fatigue began in September 1973.  As 
discussed above, the records show that the veteran's movement 
disorder was noted within four weeks of entering service, and 
that there were no reported complaints of chronic fatigue.  
The evidentiary record also showed a history of psychiatric 
symptoms and physical manifestations dating back to 
childhood.  There is no indication that the examiner reviewed 
the claims file, nor did he provide any discussion or 
analysis as to the basis for his opinion.  In Bloom v. West, 
12 Vet. App. 185, 187 (1999), the Court held that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale does not provide the required degree 
of medical certainty.  See Miler v. West, 11 Vet. App. 345, 
348 (1998) (A bare conclusion, even when reached by a health 
care professional is not probative without a factual 
predicate in the record.)  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence 
is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 
6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Here, there is no evidence of a psychiatric disorder in 
service or until many years thereafter, and no credible 
evidence relating any current psychiatric disorder to 
service.  Therefore, the Board finds no basis for a favorable 
disposition of the veteran's claim.  




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


